Citation Nr: 0314175	
Decision Date: 06/27/03    Archive Date: 07/03/03

DOCKET NO.  98-20 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for pulmonary asbestosis, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from May 1969 to February 
1971.  His DD Form 214 indicates that he also had 11 months 
and 20 days of prior service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which assigned an earlier effective date 
of September 7, 1993, for a grant of service connection for 
pulmonary asbestosis.  The veteran appealed for an even 
earlier effective date, prior to September 7, 1993.  This 
appeal also arises from a November 1999 RO rating decision 
that denied secondary service connection for a heart disorder 
and denied a rating higher than 30 percent for the pulmonary 
asbestosis.

In July 2000, to support his claim, the veteran testified at 
a hearing at the RO before a Member of the Board (Veterans 
Law Judge (VLJ)).  During the hearing, the presiding Board 
Member specified that testimony would be limited to the 
effective date issue, as agreed to during a pre-hearing 
conference.  A transcript of the hearing is of record.

The Board issued a decision in October 2000 denying service 
connection for a heart disorder and denying an effective date 
earlier than September 7, 1993, for the grant of service 
connection for the pulmonary asbestosis.  The Board also 
remanded for further development the issue of whether the 
veteran is entitled to a rating higher than 30 percent for 
this respiratory condition.  The RO has since continued to 
deny the claim and returned the case to the Board.  This is 
the only remaining issue on appeal.



FINDING OF FACT

The veteran's pulmonary asbestosis is manifested by a Forced 
Vital Capacity (FVC) of not more than 65- to 74- percent 
predicted or a Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of not more 
than 56- to 65- percent predicted.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent 
for the pulmonary asbestosis.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.97, Diagnostic Code 6833 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

VA medical records, dated from April 1996 to November 1998, 
reflect the veteran's treatment for mild to moderate asbestos 
pleural disease.  Pulmonary function testing in January 1998 
showed that Forced Vital Capacity (FVC) was 68.5 percent 
predicted and that Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) was 78.3 
percent predicted.  A chest x-ray in August 1998 was 
negative.

A VA pulmonary examination was conducted in October 1998.  
The veteran reported that he had shortness of breath on 
exertion and that he experienced some chest tightness.  
Clinical findings revealed that the chest was clear.  
Pulmonary function testing showed that FVC was 68.6 percent 
predicted, and the assessment was mild restrictive lung 
disease with reduced diffusing capacity.  



The veteran was afforded a VA pulmonary examination in June 
2000.  He reported shortness of breath and a mostly dry 
cough.  On clinical inspection, the chest was normal in shape 
and size. The lungs were clear.  Reference was made to 
pulmonary function testing in February 2000 which showed that 
FVC was 76.7 percent predicted and that DLCO (SB) was 77.6 
percent predicted.  After listing the results of the February 
2000 pulmonary function testing, the examiner in June 2000 
stated as follows:  "Restriction.  DLCO OF 24.70% should be 
considered for disability."

Added to the claims file were records of the veteran's 
treatment by private medical providers.  They reflect his 
treatment from November 1998 to November 2001 for a condition 
which is not the subject of this appeal.  Additionally, a CT 
scan of the thorax showed bilateral pleural plaques, many of 
which were calcified, consistent with asbestos exposure.

VA pulmonary function studies in May 2002 showed that FVC was 
75.5 percent predicted (standard study) and that DLCO (SB) 
was 88.8 percent predicted.  Following clinical inspection, 
the assessment was mild restrictive lung disease.  

A VA pulmonary examination was performed in January 2003.  
The veteran complained of a dry cough and shortness of breath 
on exertion.  Clinical inspection disclosed that 
anteriorposterior diameter of the chest was normal and that 
there was bilateral good equal air entry.  A chest x-ray 
showed no evidence of active disease; minimal pleural 
thickening and pleural calcification was seen.  The 
impressions included history of asbestos exposure.



II.  Analysis

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  Following the RO's determination of 
the veteran's claims, VA issued regulations implementing the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326  (2002).  
The VCAA and the implementing regulations pertinent to the 
issues on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by the 
supplemental statement of the case (SSOC) dated in April 2003 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency.  He was also advised that VA 
would make reasonable efforts to obtain relevant records from 
non-Federal sources, and in this regard, he was notified of 
the need for his cooperation in providing enough information 
to identify and locate such records.  The duty to notify of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.



Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  This includes, when necessary to decide the 
case, having them examined.  38 U.S.C.A. § 5103A(d).  In this 
case, the veteran's service department medical records are on 
file, and his VA treatment records have been obtained and 
associated with the claims file.  The claimant has provided 
authorizations, and his private medical records were 
obtained.  There is no indication that other Federal 
department or agency records exist that should be requested.  
The claimant was notified of the need for VA examinations, 
and they were accorded him.  He was advised what evidence VA 
had requested, and notified in the statement of the case 
(SOC) and SSOC what evidence had been received.  There is no 
indication that any pertinent evidence was not received.  
Therefore, the duty to notify of inability to obtain records 
does not arise in this case.  Id.  Thus, VA's duty to assist 
has been fulfilled. 

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  A remand for the 
purpose of affording the RO an opportunity to consider the 
claim in light of the regulations implementing the VCAA would 
only further delay resolution of the veteran's claim with no 
benefit flowing to the veteran.  Accordingly, the Board 
will address the merits of the claim.

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2002).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history.  38 C.F.R. § 4.2 (2002).  However, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2002).

Asbestosis is evaluated according to a general rating formula 
for interstitial lung disease as follows:

A 30 percent rating is warranted for a FVC of 65- to 74-
percent predicted, or; a DLCO (SB) of 56- to 65-percent 
predicted.  A 60 percent rating is warranted for a FVC of 50- 
to 64-percent predicted, or; DLCO (SB) of 40- to 55-percent 
predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation.  38 C.F.R. § 4.97, Diagnostic Code 6833 

A review of the record shows that the most restricted FVC is 
not more than 68.5 percent predicted or that the most 
restricted DLCO (SB) is not more than 77.6 percent predicted.  
A VA examiner's statement in June 2000 that DLCO was 24.70 
percent (emphasis added) is clearly an oversight, since the 
examiner was referring to pulmonary function studies 
performed in February 2000.  The actual report of the 
February 2000 pulmonary function studies relates that a DLCO 
(SB) of 24.70 equates to 77.6 percent.  Absent medical 
evidence of FVC of 
50- to 64-percent predicted, or; DLCO (SB) of 40- to 55-
percent predicted; or absent any indication of maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation, no basis is provided for 
assignment of a rating higher than 30 percent for the 
veteran's pulmonary asbestosis.

For all the foregoing reasons, the claim for an increased 
rating for pulmonary asbestosis must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the current appeal.  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App.518, 519 (1996).




ORDER

The claim for a rating higher than 30 percent for the 
pulmonary asbestosis is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

